DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DEREK A. LIGHTNER on 6/22/2022.

The application has been amended as follows: 
In Claim 1, line 6, following the word “reaction” and before the semicolon, the text  --without stopping the reaction--  has been inserted.
In Claim 1, line 8, following the word “reaction” and before the comma, the text  --without stopping the reaction--  has been inserted.
In Claim 7, line 3, the word “a” before the word “pulp” has been deleted and the word  --the--  inserted therefor.
In Claim 7, line 4, after the word “paper” and before the period, the text  --in the pulp--  has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches conducting the Hofmann degradation for a period of time from several seconds to between 3 and 4 hours depending on the temperature at which the reaction is conducted, but teaches quenching the reaction prior to using the product in papermaking within 24 hours.  The prior art fails to disclose or suggest  “producing a pulp slurry for paper-making by supplying the reactant to a pulp solution within 4 to 24 hours from a start of the Hofmann degradation reaction without stopping the reaction; and supplying the pulp slurry suitable for paper-making to a paper machine within 4 to 24 hours from the start of the Hofmann degradation reaction without stopping the reaction” as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748